Name: 79/33/EEC: Council Decision of 18 December 1978 concerning the conclusion of the Fifth International Tin Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-16

 Avis juridique important|31979D003379/33/EEC: Council Decision of 18 December 1978 concerning the conclusion of the Fifth International Tin Agreement Official Journal L 010 , 16/01/1979 P. 0011 Greek special edition: Chapter 11 Volume 13 P. 0190 ****( 1 ) OJ NO L 222 , 14 . 8 . 1976 , P . 1 . COUNCIL DECISION OF 18 DECEMBER 1978 CONCERNING THE CONCLUSION OF THE FIFTH INTERNATIONAL TIN AGREEMENT ( 79/33/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE FIFTH INTERNATIONAL TIN AGREEMENT WAS SIGNED ON BEHALF OF THE COMMUNITY ON 29 APRIL 1976 , SUBJECT TO ITS APPROVAL ; WHEREAS IN ACCORDANCE WITH DECISION 76/626/EEC ( 1 ), THE COMMUNITY APPLIES THIS AGREEMENT PROVISIONALLY PURSUANT TO ARTICLE 50 THEREOF ; WHEREAS THE AGREEMENT ENTERED INTO FORCE PROVISIONALLY ON 1 JULY 1976 AND DEFINITIVELY ON 14 JUNE 1977 ; WHEREAS THE COMMUNITY SHOULD APPROVE THE FIFTH INTERNATIONAL TIN AGREEMENT IN ACCORDANCE WITH ARTICLE 48 THEREOF , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FIFTH INTERNATIONAL TIN AGREEMENT IS HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY . THE TEXT OF THIS AGREEMENT IS ANNEXED TO DECISION 76/626/EEC . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THE INSTRUMENT OF APPROVAL . DONE AT BRUSSELS , 18 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-D . GENSCHER